THOMAS, Justice,
specially concurring with whom ROSE, Justice, joins.
I agree with all that the majority opinion states as to the standing of L Slash X Cattle Company, Inc., Morris Weinberg and L. Sallee Weinberg to pursue review of the decision of the Board of Control. I am persuaded, however, that having examined the standing of these parties to proceed by way of review in the district court and having concluded that they lacked standing, the disposition in our court should be dismissal for lack of jurisdiction rather than affirmance. Ginn v. Parrish, Wyo., 362 P.2d 824 (1961); Braasch v. Mandel, 40 *770Del.Ch. 12, 15, 172 A.2d 271, 273 (1961); Insured Savings and Loan Association v. State, 242 Miss. 547, 135 So.2d 703 (1961). See also 5 Am.Jur.2d Appeal and Error, § 909 (1962), together with 4 Am.Jur.2d Appeal and Error, § 179 (1962).